[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                               July 11, 2006
                            No. 05-17182                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                  BIA Nos. A79-343-123 & A79-343-124


HECTOR DE JESUS PALACIO,
MARIA EDITH BEJARANO,

                                                                   Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (July 11, 2006)

Before ANDERSON, BIRCH and BLACK, Circuit Judges.

PER CURIAM:
       Colombian native and citizen Hector De Jesus Palacio 1 petitions this Court

for review of the Board of Immigration Appeals’ (BIA’s) decision adopting and

affirming the Immigration Judge’s (IJ’s) order denying his application for asylum

and withholding of removal under the Immigration and Nationality Act (INA), and

relief under the United Nations Convention on Torture and Other Cruel, Inhuman

or Degrading Treatment or Punishment (CAT).2 We dismiss his petition as to his

asylum claim and deny his petition as to his withholding of removal claim.

                                      I. DISCUSSION

A. Standard of Review

       “We review only the [BIA’s] decision, except to the extent that it expressly

adopts the IJ’s opinion.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001). Here, the BIA expressly adopted the IJ’s reasoning, and we review the IJ’s

decision as if it were the BIA’s. To the extent the IJ’s decision was based upon a

legal determination, we review the IJ’s decision de novo. Mohammed v. Ashcroft,

261 F.3d 1244, 1247-48 (11th Cir. 2001). We review the IJ’s factual

determinations under the substantial evidence standard, and “must affirm the [IJ’s]


       1
         Palacio is the primary applicant. His wife, Maria Edith Bejarano, is a derivative
applicant and relies on Palacio’s asylum application. Accordingly, we will refer to Palacio and
his claims for relief.
       2
         Because Palacio’s brief challenges only the denial of asylum and withholding of
removal, he has abandoned his claim for CAT relief. See Sepulveda v. U.S. Att’y Gen., 401 F.3d
1226, 1228 n.2 (11th Cir. 2005).
                                               2
decision if it is ‘supported by reasonable, substantial, and probative evidence on

the record considered as a whole.’” Al Najjar, 257 F.3d at 1283-84 (citations

omitted). “Under this highly deferential standard of review, the IJ’s decision can

be reversed only if the evidence compels a reasonable fact finder to find

otherwise.” Sepulveda, 401 F.3d at 1230 (quotations and citations omitted). The

IJ’s credibility determination is also reviewed under the substantial evidence test,

and this Court does “not substitute its judgment for that of the IJ with respect to its

credibility findings.” D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 818 (11th Cir.

2004).

B. Asylum

         An alien who arrives in or is present in the United States may apply for

asylum. 8 U.S.C. § 1158(a)(1). However, the applicant must demonstrate by clear

and convincing evidence that the application has been filed within one year after

the date of the alien’s arrival in the United States unless the alien can show

(1) changed circumstances which materially affect the applicant’s eligibility for

asylum or (2) extraordinary circumstances relating to the delay in filing an

application within one year. 8 U.S.C. § 1158(a)(2)(B), (D). Courts do not have

jurisdiction to review a determination of the Attorney General as to the timeliness

of an asylum application or the existence of changed or extraordinary

circumstances. 8 U.S.C. § 1158(a)(3); see also Chacon-Botero v. U.S. Att’y Gen.,
                                            3
427 F.3d 954, 957 (holding we continue to lack jurisdiction over this determination

after the enactment of the Real ID Act of 2005) . Here, the IJ found Palacio failed

to show extraordinary circumstances excusing the late filing of his asylum

application, and we do not have jurisdiction to review the IJ’s determination.

Thus, we dismiss his petition as to the asylum claim.

C. Withholding of Removal

       The INA provides “the Attorney General may not remove an alien to a

country if the Attorney General decides that the alien’s life or freedom would be

threatened in that country because of the alien’s race, religion, nationality,

membership in a particular social group, or political opinion.” 8 U.S.C.

§ 1231(b)(3)(A). The applicant bears the burden of demonstrating “that it is more

likely than not [h]e will be persecuted or tortured upon being returned to [his]

country.” Sepulveda, 401 F.3d at 1232 (quotations and citation omitted). This

burden of proof for withholding of removal is more stringent than the burden for

asylum. Id. Thus, if an applicant is unable to meet the well-founded fear standard

for asylum,3 he is generally precluded from qualifying for withholding of removal.

Id. at 1232-33.



       3
         To establish asylum eligibility, the alien must establish, with specific and credible
evidence, (1) past persecution on account of a statutorily listed factor, or (2) a “well-founded
fear” the statutorily listed factor will cause such future persecution. Sepulveda, 401 F.3d at
1230-31.
                                                    4
      An adverse credibility finding can be fatal to an applicant’s asylum claim if

the applicant fails to corroborate his testimony. Forgue v. U.S. Att’y Gen., 401

F.3d 1282, 1287 (11th Cir. 2005). An adverse credibility finding, however, “does

not alleviate the IJ’s duty to consider other evidence produced by an asylum

applicant.” Id. Once the IJ makes an adverse credibility determination, the burden

is on the applicant to show the determination was not based on “specific, cogent

reasons or was not based on substantial evidence.” Id. (quotations and citation

omitted).

      Substantial evidence supports the IJ’s adverse credibility finding. The IJ

presented specific, cogent reasons for his finding that Palacio was not a credible

witness, pointing to the discrepancy between Palacio’s testimony and the police

report submitted in support of his application. Palacio testified the writer of the

letter he received at his parents’ house stated he was from the Revolutionary

Armed Forces of Colombia Fifth Front, the same group Palacio claimed was

threatening him based on his work with the youth in his area. The police report,

however, stated Palacio reported the letter was related to an incident in which a

group of guerillas stole Palacio’s motorcycle, and Palacio believed he was being

threatened because he reported the incident. Palacio also testified that, after the

incident with the letter on February 3, 1999, nothing else happened. The police

report, however, stated Palacio received a threatening phone call after receiving the
                                           5
letter. Palacio attempted to explain the discrepancy by stating he did not go into

the detail with the police because of the guerillas in the region. This statement

does not explain the discrepancy, however, because Palacio accused the guerillas

of making the threats in the police report, but for a different reason–because he

reported the theft of his motorcycle. Further, Palacio’s father later filed a police

complaint, in which he stated Palacio was a victim of threats because of the

motorcycle incident.

      Additionally, the IJ’s finding that Palacio’s testimony was vague and lacked

specific detail is also supported by substantial evidence. For instance, Palacio

could not recall the full names of some of his Community Action Board (CAB)

colleagues. Further, he gave little detail about the particular activities he organized

for the youth. Also, when questioned about certain details related to either his

political work or the threats, Palacio did not answer the question and had to be

asked more than once before he provided an answer and often did not provide

specific dates.

      Next, Palacio did not produce sufficient corroborating evidence to meet his

burden of proof for his withholding of removal claim. Palacio asserts the BIA

erred by affirming the IJ’s denial of withholding of removal without considering

the documentary evidence. Because the BIA adopted the IJ’s reasoning, we review

the IJ’s decision, and Palacio does not assert the IJ failed to consider the
                                           6
documents he submitted in support of his application. In fact, the IJ found the

documentary evidence did not support Palacio’s claim he was persecuted because

of his CAB work as Palacio presented no verification of his membership or work

with that group and did not provide a satisfactory explanation for his failure to

submit such documentation. The only other relevant evidence submitted by

Palacio was the police documents related to his and his father’s complaints, and

evidence verifying his membership in the United Liberal Movement (ULM). The

IJ discounted the police documents for the reasons discussed above and did not

express any doubt as to the ULM membership. This documentary evidence,

however, was insufficient to meet his burden of showing it was more likely than

not he would be persecuted if he returned to Colombia. Further, Palacio’s

explanation that he did not obtain evidence of his CAB membership because the

man who was president at that time had since died did not compel a reasonable

trier of fact to conclude corroborating evidence was unavailable. See 8 U.S.C.

§ 1252(b)(4). Thus, the IJ did not err by requiring Palacio to produce additional

corroborating evidence in order to sustain his burden of proof for his withholding

of removal claim.

                                 II. CONCLUSION

      We do not have jurisdiction to review the IJ’s finding that Palacio failed to

establish changed or extraordinary circumstances excusing the untimeliness of his
                                           7
asylum application, and we dismiss the petition as to asylum. Additionally,

substantial evidence supports the IJ’s conclusion that Palacio is not entitled to

withholding of removal and we deny the petition as to withholding of removal.

      PETITION DISMISSED IN PART AND DENIED IN PART.




                                           8